Heretofore, prior to Defiance v. Kretz (1991), 60 Ohio St.3d 1,573 N.E.2d 32, my reasoning concerning the propriety of an appeal from a conviction after a motion to suppress is overruled and a "no contest" plea entered comported substantially with the thinking expressed in the dissent in Kretz, supra. Thus, in the instant case, I would have found this court to be without justification to address the merits of the assignment because the evidentiary *Page 711 
issue assigned as error was, in fact, waived by the "no contest" plea, and thus I would have affirmed because of that waiver.
Now, as to the merits of the assignment on appeal, I have a problem with the complete rationale of the majority opinion. However, I, too, am unable to conclude, based on the evidence before the trial court, that it erred in allowing the defendant's BAC Verifier test results to be admitted as evidence, and therefore I join the majority in its affirmance.